L. HAND, Circuit Judge.
We see no reason to consider the validity of the patent, which for the purposes of this case we shall assume. The ease turns merely upon infringement and is in two parts: First, whether the defendant has “a coiled bead at the lower edge oí the flange, said bead being collapsed at intervals,” as provided in claims 2 and 4, between which we make no distinction; second, whether it has a “bead flattened at intervals,” as provided in claim 9.
It seems to us too plain for doubt that the word “collapsed,” in claims 2 and 4, can by no possibility include such a bead as the defendant’s. Possibly Hammer was entitled to a patent for any cap in which there was a bead at the end of the flange, the metal of which was pushed in in any way to make the lugs, though it must be confessed that his earlier patent of 1908 (894,633) struck very close to any such invention. We should think *727it doubtful whether there was patentable distinction in changing the position, of the “in-punched locking projections,” so that they would be plainly within the circumference of the bead, and in completing the revolution which made it. Moreover the language of the earlier disclosure seems to anticipate any such idea; i. e., “or in a plane slightly below the plane of the free edge of the bead, by which the projections are practically concealed and protected from casual injury.” Certainly, when the bead, being engaged upon the shoulder of the bottle, was forced up to complete the revolution, tho*lug must have been within the circumference of the bead. However, we need not, and do not, decide whether so broad a elaim would have been anticipated. With his earlier patent before him it seems to us that “collapsed” must be read upon his disclosure. It is inconceivable that it should have been used to cover a lug so close to that already described, and if it did, candor required him to express more clearly his wider intention.
Nor are we either concerned with whether the earlier patent was inoperative. Hammer’s testimony would not justify such a conclusion in the only sense that it is understood in patent law. As, however, this is a case of interpreting the claims, not of anticipating them, we are not to indulge in any speculation as to the operability of the references cited, certainly unless their relevancy was then challenged on the ground that they were invalid for that reason. The plaintiff is in no position to maintain any such thesis.
Finally, the case is not one in which references are necessary, or indeed permissible, for purposes of interpretation. The disclosure is perfectly plain, the claims read directly upon it, and can mean nothing more than what they say, taken in their setting. The lugs are to be “produced by pushing inwardly the walls of the bead, so as to fold said walls together.” Thus is formed “a multiwalled projection.” All this is totally inapplicable to the defendant’s bead, whose walls are spread further apart at the lugs, which are not “multiwalled,” but single. The lugs gain, therefore, no added resistance through multiplication of the walls; only one thickness of metal resists the vertical pressure, and only one the circumferential, except as the whole circumference coaets when the lug is pushed outwardly. The action so described in the specifications is covered and limited by the word “collapsed,” which no ingenuity of construction can expand to comprise so different a structure.
Again, we cannot accept the notion that the “in-struck portion” of the defendant’s bead — i. e., the lug — has a “tapering or substantially triangular form.” Viewed in plan, nobody could assert that the defendant’s lugs were of this shape, and so indeed the plaintiff seems to admit. Its argument is that this language refers to the shape of the lug in vortical section. The words “impart to the in-struck portion a tapering form” are, however, very ill chosen to convey any such meaning. .Naturally, they mean the outer appearance of the lug as it will bo seen, not so unusual a conception as the form of its vertical section. Had that been meant, it would almost certainly have been explicitly stated. Moreover, to make the lug triangular or tapering in any sense in which its cross-section in Figure 4 can be said to be such, would not strengthen it against either vertical or radial strains. For that it was necessary that the base where it is attached to the flange should be wider than the bearing apex. This is unquestionably what the specification meant; the present gloss has no warrant either in language or function.
Hence we have no hesitation in holding that claims 2 and 4 are not infringed. So far as the defendant has taken any of Hammer’s inventions, it has taken from his earlier disclosure. The validity of its own patent, and the representations by which it was obtained, are altogether irrelevant. They are not estoppels.
Claim 9 seems to us to refer to the feature by which the circumference of the bead is flattened at intervals, so as to drive it in, and so to make lugs without collapsing the walls. Claim 3 is for the bead, both collapsed and flattened; claim 2 is for it collapsed; claim 9 describes it as only flattened. It was an eleventh hour addition, inserted after the patent had been allowed, and, so far as we can see, important, at least theoretically, for its logical symmetry. Whether the bead, without being collapsed, could in fact be pushed in enough to form a lug, may possibly bo doubtful; but, if that was not the assumption, there is nothing in the disclosure to support the elaim, which then merely hangs in the air. The applicant’s letter, in which apparently the claim was allowed, does indeed speak of a “multifold notch.” So far as this counts at all, it is against the plaintiff, for it seems to presuppose a collapse of the bead, so that the walls are in contact. For argument’s sake we ignore it; still, the claim means no more than the feature described in the passage quoted in the statement of, facts above.
*728So understood, the defendant does not infringe this claim. If one takes a micrometer, one can detect that the perfect circle of the bead is flattened where the lugs have been made. Without that help, no flattening is discoverable. Patents deal with the functions of things, with their capacity to serve human purposes. The refinements of micrometry are irrelevant, when they do not disclose differences of function.' The flattening of the defendant’s bead does not have the results claimed in the specifications. That is enough to dispose of the plaintiff’s contention.
Decree reversed; cause remanded, with instructions to dismiss the bill for noninfringement.